Citation Nr: 1761062	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-43 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1950 to September 1954.

This matter comes on appeal before the Board of Veterans' Appeals from a January 2014 rating decision by the Department of Veterans Affairs, Regional Office, located in Waco, Texas (RO), which denied the benefits sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regards to the claim for service connection for a lower back disability, the Board notes that notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has not been provided.  

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran filed an informal claim for service connection for this issue in March 2013.  A review of the records shows no VCAA notice following the Veteran's claim or at any time during the adjudication of this claim.  The Board acknowledges that the Veteran was sent a VCAA notice in relation to a separate claim in January 2017.  However, the January 2017 VCAA notice was not sent until after the October 2016 Statement of the Case denying the Veteran's claim for a low back condition.  On remand, a proper notice letter should be sent to the Veteran and associated with the claim file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice as to his claim for service connection for a low back disability. 

2.  After undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




